Affirmed and Memorandum Opinion filed June 3, 2004








Affirmed and Memorandum Opinion filed June 3, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01251-CR
____________
 
GABRIEL FRANK DEVORA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
Harris County,
Texas
Trial Court Cause No.
948,531
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of burglary.  On October 22, 2003, the trial court
sentenced appellant to confinement for five years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a written notice of appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.
Do Not Publish C Tex. R. App. P. 47.2(b).